Name: Commission Regulation (EEC) No 1040/88 of 20 April 1988 fixing quantities of imports of dessert apples originating in third countries and amending Regulation (EEC) No 962/88 suspending the issue of import licences for dessert apples originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 - 21 . 4 . 88 Official Journal of the European Communities No L 102/23 COMMISSION REGULATION (EEC) No 1040/88 of 20 April 1988 fixing quantities of imports of dessert apples originating in third countries and amending Regulation (EEC) No 962/88 suspending the issue of import licences for dessert apples originating in Chile THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, be taken in respect of imports from such countries by providing for the suspension of the issue of licences once applications for licences for dessert apples originating in various countries exceed an overall quantity which takes account of a reasonable increase in imports over the average quantity imported in the last three years ; Whereas that quantity must be divided fairly between the various countries concerned ; Whereas quantities in import licences applied for in respect of Chile exceed the reference quantity ; whereas the issue of import licences for dessert apples from that country should accordingly continue to be suspended until the end of the 1988 importing year, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 824/88 _(2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 346/88 (4) as amended by Regulation (EEC) No 871 /88 (*), introduces special surveillance of imports of dessert apples from third countries : Article 1 The issue of import licences for dessert apples covered by CN codes 0808 10 91 , 0808 10 93 and 0808 10 99 is hereby suspended until the end of August 1988 where the quantities in respect of which import licences are applied for exceed the following, less the quantities for import licences not used or partly used : Whereas Commission Regulation (EEC) No 962/88 (6), as amended by Regulation (EEC) No 984/88 Q, suspends the issue of import licences for dessert apples originating in Chile from 18 to 29 April 1988 ; South Africa : New Zealand : Australia : Argentina : Chile : Other countries 166 000 tonnes, 115 000 tonnes, 11 000 tonnes, 70 000 tonnes, 142 131 tonnes, 17 600 tonnes . Whereas, since the existence of substantial stocks and withdrawals and of prices considerably lower than those in the previous marketing year on the markets of the main producer countries is a feature of the market for dessert apples in the Community, quantities imported from third countries and in particular from southern hemisphere countries substantially exceeding the traditional quantity of imports into the Community threaten to cause serious disturbance of the market such as to jeopardize the objectives of Article 39 of the EEC Treaty and in particular to cause serious injury to Community producers ; whereas, on account of those critical circumstances, protective measures must urgently Article 2 In Article 1 of Regulation (EEC) No 962/88 , '29 April 1988' is hereby replaced by '31 August 1988 '. Article 3(') OJ No L 118, 20 . 5 . 1972, p. 1 .(2) OJ No L 85, 30 . 3 . 1988, p. 5. 0 OJ No L 291 , 28 . 12 . 1972, p. 3 . (4) OJ N6 L 34, 6 . 2. 1988, p. 21 . 0 OJ No L 87, 31 . 3 . 1988 , p. 73. (6) OJ No L 95, 13 . 4. 1988, p. 10 . 0 OJ No L 98 , 15. 4. 1988, p. 37. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 102/24 Official Journal of the European Communities 21 . 4. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1988 . For the Commission Frans ANDRIESSEN Vice-President